Case 3:18-cv-02542-JSC Document 155-9 Filed 10/12/20 Page 1 of 7




                    TAB I
                Declaration of S. Klein




              PUBLIC COPY


 Confidential Copy Submitted Under Seal
Lodged Pursuant to Local Rule 79-5(c)-(d)
                     Case 3:18-cv-02542-JSC Document 155-9 Filed 10/12/20 Page 2 of 7


            1    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            4    Facsimile: 415.393.8306
            5    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            6    LAUREN M. BLAS, SBN 296823
                   lblas@gibsondunn.com
            7    RONALD GOMEZ, SBN 295274
                    rgomez@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            9    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
          10     Facsimile: 213.229.7520
          11     AMANDA C. MACHIN, admitted pro hac vice
                   amachin@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue N.W.
          13     Washington, D.C. 20036-5306
                 Telephone: 202.955.8500
          14     Facsimile: 202.467.0539
          15     Attorneys for Defendant
          16                                   UNITED STATES DISTRICT COURT
          17
                                            NORTHERN DISTRICT OF CALIFORNIA
          18
                                                    SAN FRANCISCO DIVISION
          19
                 SHERRY WILLIAM and JOSHUA ASHLEY              CASE NO.: 3:18-cv-02542-JSC
          20     KLAYMAN,
                                                               DECLARATION OF SPENCER D. KLEIN
          21                          Plaintiffs,
                        v.                                     Judge:       Hon. Jacqueline Scott Corley
          22
                 MORRISON & FOERSTER LLP,                      Action Filed: April 30, 2018
          23
                                      Defendant.
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                             DECLARATION OF SPENCER D. KLEIN - CASE NO. 3:18-CV-02542-JSC
Case 3:18-cv-02542-JSC Document 155-9 Filed 10/12/20 Page 3 of 7
Case 3:18-cv-02542-JSC Document 155-9 Filed 10/12/20 Page 4 of 7
                      Case 3:18-cv-02542-JSC Document 155-9 Filed 10/12/20 Page 5 of 7


             1          8.      Most of my interactions with Ms. Klayman occurred in connection with the two client-
             2   billable matters we worked on together. In the context of the blockchain Task Force, our greatest area
             3   of interaction was in connection with a firmwide initiative to create guidelines for ICOs. During that
             4   multi-month effort, we repeatedly sought feedback from Ms. Klayman, but she was often non-
             5   responsive, or failed to engage in a timely way. On at least one occasion, I told Ms. Klayman I found
             6   her failure to be responsive and to timely engage was disrespectful to the time and effort of the more
             7   than 10 other senior lawyers involved in the process.
             8          9.      I recall that sometime in 2017, a question arose as to whether we would have a single
             9   chair or two co-chairs of Blockchain + Smart Contracts Task Force. Mr. de Martino told me that Ms.
           10    Klayman had been describing herself as the sole chair in marketing materials even though he believed
           11    he was also functioning as a co-chair. I consulted with Mr. Wojciechowski, and we agreed that Mr. de
           12    Martino and Ms. Klayman could be co-chairs of the Task Force, as we both agreed that reflected the
           13    actual and intended state of play.
           14           10.     During the time period when Ms. Klayman was out on maternity leave in 2017, I did
           15    not always include her in planning events out of a desire to respect her leave. I recall one such event
           16    involved blockchain in the context of M&A and other corporate issues, which were outside her practice
           17    area (financial transactions). The blockchain Task Force was a multi-disciplinary group involving
           18    attorneys from a number of practice areas, and I did not believe that it was an efficient use of Firm
           19    resources or otherwise made sense to involve every attorney in planning every event, particularly when
           20    that event was outside their area of specialty.
           21           11.     In 2017, I was asked by Nick Spiliotes and Janet Herman to provide feedback regarding
           22    Ms. Klayman’s readiness for partner, which I did. I thought she was driven and self-motivated and
           23    was impressed by her efforts with the blockchain Task Force, but thought she needed more seasoning
           24    with respect to her communication style and judgment. In my opinion, Ms. Klayman sent too many
           25    emails with too much detail. Similarly, on client matters, I found that she was too in the weeds for a
           26    senior lawyer, and was not decisive in the advice that she gave. I had been trying to coach her on these
           27    issues, and hoped that she would ultimately become a partnership candidate.
           28           12.     Other than providing this requested feedback, I was not involved in any decisions about

Gibson, Dunn &
Crutcher LLP                                             3
                              DECLARATION OF SPENCER D. KLEIN - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 155-9 Filed 10/12/20 Page 6 of 7


             1   whether to put Ms. Klayman up for partner. Decisions about whom to put up for partnership
             2   consideration start at the practice group level. The practice groups make recommendations about who
             3   in their groups to put forward for partnership, and those recommendations are evaluated by the
             4   Department Chairs. The list of recommendations is narrowed by the Department Chairs and Firm
             5   management. After additional review, a slate of potential candidates is sent to the Partnership Review
             6   Committee. Because Ms. Klayman was in the Financial Transactions Group and then later the Finance
             7   & Projects Group in the Finance Department, and I was in the M&A Group in the Corporate
             8   Department, I was not responsible for making a recommendation about whether to put her up for
             9   partnership, for deciding whether she should be put for partnership, or deciding whether to advance her
           10    candidacy further. My role was limited to commenting on my professional interactions with her as part
           11    of the feedback process.
           12           13.     I first became aware that Ms. Klayman had raised complaints about
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26    /
           27    /
           28    /

Gibson, Dunn &
Crutcher LLP                                             4
                              DECLARATION OF SPENCER D. KLEIN - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 155-9 Filed 10/12/20 Page 7 of 7


             1          I declare under penalty of perjury that the foregoing is true and correct. Executed on October
             2   5, 2020 in Stamford, Connecticut.
             3                                                      /s/ Spencer D. Klein
                                                                    Spencer D. Klein
             4
                 FILER’S ATTESTATION:
             5
                 I hereby attest that concurrence in the filing of this document has been obtained by the signatory to
             6   this Declaration.

             7   /s/ Rachel S. Brass
                 Rachel S. Brass
             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                           5
                            DECLARATION OF SPENCER D. KLEIN - CASE NO. 3:18-CV-02542-JSC
